



Duckwall-ALCO Stores, Inc.
INCENTIVE STOCK OPTION AGREEMENT


THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), is made and entered
into this 20th day of September, 2010 (the "Granting Date"), by and between
Duckwall-ALCO Stores, Inc., a Kansas corporation (the "Company"), and Wayne S.
Peterson (the "Optionee").


WITNESSETH:


WHEREAS, on May 22, 2003, the Company adopted an Incentive Stock Option Plan
(the "Plan") pursuant to which the Company may grant from time to time, on or
prior to
May 22, 2013, options to purchase shares of common stock of the Company (the
"Common Stock"), to "key employees" of the Company or of any of its subsidiary
corporations, such options to be granted to such of the persons who are eligible
to receive options under the Plan in such amounts and under such form of
agreement as shall be determined by the Compensation Committee pursuant to the
Plan;


WHEREAS, the Plan has been subsequently amended and any references to the Plan
under this Agreement incorporates all amendments and modifications to the Plan;


WHEREAS, the Compensation Committee has determined that the Optionee is a key
employee of the Company or of one of its subsidiary corporations within the
meaning of the Plan and that the Optionee shall be granted an option to purchase
shares of Common Stock on the terms and conditions herein set forth;


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration paid by the Optionee to the
Company, the parties hereto do hereby agree as follows:


 
1. Incorporation of Plan.  All provisions of this Agreement and the rights of
the Optionee hereunder are subject in all respects to the provisions of the Plan
and the powers of the Compensation Committee and Board of Directors of the
Company therein provided. Optionee acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option (as hereinafter defined) subject to all of the
terms and provisions of the Plan.  Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
and Compensation Committee of the Company upon any questions arising under the
Plan or this Agreement.
 
2. Grant of Option.  Pursuant to the authorization of the Compensation
Committee, and subject to the terms, conditions and provisions contained in the
Plan and this Agreement, the Company hereby grants to the Optionee as a matter
of separate inducement and agreement in connection with his or her employment,
but not in lieu of any salary or other compensation for his or her services, the
right and option (the "Option") to purchase from the Company, at the times and
on the terms and conditions hereinafter set forth, all or part of an aggregate
of 25,000 shares of Common Stock at the purchase price of $12.69 per
share.  Exercises of this Option may be honored by issuing authorized and
unissued shares of Common Stock or, at the election of the Company, by
transferring shares of Common Stock which may at the time be held by the Company
as treasury shares.
 
3. Terms of Option.  The Option granted hereunder shall be exercisable from time
to time by the Optionee by the giving of written notice of exercise to the
Company in advance of an exercise date hereinafter set forth, specifying the
number of shares to be purchased, and by payment of the purchase price therefore
by either (i) cash or certified or cashier's bank check to the order of the
Company, or (ii) shares of stock of the Company having a fair market value equal
to the purchase price on the exercise date, subject, however, to the following
restrictions:
 
(a) The Option shall be exercisable within a five (5) year period beginning on
the Granting Date and only in the following maximum amounts:  (i) none until the
expiration of one (1) year from Granting Date  (the waiting period); (ii) 25% of
all shares after one (1) year from Granting Date; (iii) 50% of all shares after
two (2) years from Granting Date; (iv) 75% of all shares after three (3) years
from Granting Date; (v) 100% of all shares after four (4) years from Granting
Date.  This Option shall expire five (5) years after the Granting Date.  To the
extent that the Optionee does not purchase part or all of the shares of Common
Stock to which he is entitled, this Option shall expire as to such unpurchased
shares.
 
 
(b) Notwithstanding the provisions of subparagraph (a) of paragraph 3 of this
Agreement, in the event the Company shall not be the surviving corporation in
any merger, consolidation, or reorganization, or in the event of the acquisition
by another corporation of all or substantially all of the assets of the Company
and if such surviving, continuing, successor or purchasing corporation does not
agree to assume or replace the Option granted hereunder in accordance with
paragraph 7 of this Agreement, or in the event of the liquidation or dissolution
of the Company, the Option granted hereunder shall become immediately
exercisable to the extent of all of the aggregate number of shares subject to
this Option for a period commencing 30 days immediately prior to and ending on
the day immediately prior to such merger, consolidation, reorganization or
acquisition of all or substantially all of the assets of the Company, or the
liquidation or dissolution of the Company.
 
 
(c) Notwithstanding the provisions of subparagraph (a) of paragraph 3 of this
Agreement, in the event of a Change of Control of the Company, the Option
granted hereunder shall become immediately exercisable to the extent of all of
the aggregate number of shares subject to this Option.  In the event of a Change
of Control, the Company shall notify the Optionee as soon as practicable of the
Optionee's rights hereunder.  For purposes of this subparagraph (c), a "Change
of Control" shall have the meaning set forth in Section 8(a) of the Plan.
 
 

--------------------------------------------------------------------------------

 
 
 
(d) The Option shall be exercisable in the manner set forth above, during the
lifetime of the Optionee only by him or her and may not be exercisable by
Optionee unless at the time of exercise he or she is a full-time employee of the
Company or of one of its subsidiary corporations and shall have been
continuously so employed since the Granting Date, or, if the Optionee's
employment with the Company or any of its subsidiary corporations shall have
terminated the Option shall be exercisable only if exercised prior to the
expiration of thirty (30) days after the date of such termination or prior to
five (5) years after the Granting Date, whichever shall first occur, and (except
as otherwise provided by subparagraph (b) and subparagraph (c) of this paragraph
3) only to the extent that the Optionee was entitled to exercise the Option
prior to the date of such termination.
 
 
(e) The Option shall be exercisable after the death of the Optionee only if the
Optionee shall at the time of his or her death have been an employee of the
Company and shall have been continuously employed since the Granting Date, and
then (i) only by or on behalf of such person or persons to whom the Optionee's
rights under the Option shall have been passed by the Optionee's will or by the
laws of descent and distribution, (ii) (except as otherwise provided by
subparagraph (b) and subparagraph (c) of this paragraph 3) only to the extent
that the Optionee was entitled to exercise said Option prior to the date of his
or her death, and (iii) only if said Option is exercised prior to the expiration
of twelve (12) months after the date of the Optionee's death or prior to five
(5) years after the Granting Date, whichever shall first occur.
 
 
(f) In the event the job classification and/or duties of the Optionee shall be
changed and such change shall, in the opinion of the Compensation Committee,
reflect a lower job classification and/or a reduction in responsibility or
duties of the Optionee, the Company shall have the right, exercisable by written
notice to the Optionee, within ninety (90) days after such notice, to terminate
this Option as to any and all unpurchased shares.
 
 
4. No Special Employment Rights.  Nothing contained in the Plan or in any option
granted under the Plan shall confer upon the Optionee any right with respect to
the continuation of his or her employment by the Company (or any subsidiary) or
interfere in any way with the right of the Company (or any subsidiary), subject
to the terms of any separate employment agreement to the contrary, at any time
to terminate such employment or to increase or decrease the compensation of the
Optionee from the rate in existence at the time of the grant of an
option.  Whether an authorized leave of absence, or absence in military or
government service, shall constitute termination of employment shall be
determined by the Board of Directors at the time.
 
5. Nonassignability.  Except as otherwise herein provided, the Option herein
granted and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment, or similar
process.  Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of the Option herein granted, or of any right or privilege conferred
hereby, or upon the levy of any attachment or similar process upon the rights
and privileges conferred hereby, contrary to the provisions hereof, this Option
and the rights and privileges conferred hereby shall immediately become null and
void.
 
6. Adjustments for Stock Dividends, Splits, etc.  In the event that, prior to
the delivery to the Optionee by the Company of all the shares of the Common
Stock in respect of which this Option is hereby granted, the Company shall have
effected any stock dividend, stock split, recapitalization, combination or
reclassification of shares or other similar transaction, then to the extent
necessary to prevent dilution or enlargement of the Optionee's rights hereunder:
 
(a) in the event that a new increase shall have been effected in the number of
outstanding shares of Common Stock, the number of shares remaining subject to
this Option shall be proportionately increased, and the cash consideration
payable per share shall be proportionately reduced, and
 
 
(b) in the event that a new reduction shall have been effected in the number of
outstanding shares of Common Stock, the number of shares remaining subject to
this Option shall be proportionately reduced, and the cash consideration payable
per share shall be proportionately increased.
 
 
7. Adjustments for Mergers, Reorganizations, etc.  Subject to paragraph 3(b) of
this Agreement, if the Company shall become a party to any corporate merger,
consolidation, major acquisition of property for stock, separation,
reorganization or liquidation, the Company shall have power to make arrangements
which shall be binding upon the Optionee for the substitution of a new Option
for this Option, or for the assumption of this Option, provided that such
arrangements shall meet the requirements of Section 424(a) of the Internal
Revenue Code of 1986, as amended (the "Code"), or such similar provisions of the
Code as may then be in effect.
 
8. Rights of Optionee.  The Optionee shall not be, nor shall he have any of the
rights or privileges of, a stockholder of the Company in respect of any of the
shares issuable upon the exercise of this Option unless and until certificates
representing such shares shall have been issued and delivered; except that the
Company shall supply the Optionee with all financial information and other
reports which the Company furnished its stockholders during the Option period.
 
 

--------------------------------------------------------------------------------

 
 
9. Compliance with Other Laws and Regulations.  The Option and the obligation of
the Company to sell and deliver Common Stock under the Option, shall be subject
to all applicable federal and state laws, rules, and regulations, and to such
approvals by any government or regulatory agency as may be required.  The
Company shall not be required to issue or deliver any certificates for Common
Stock under the Option prior to the completion of any registration or
qualification of such shares under any federal or state law, or any rule or
regulation of any governmental body which the Company shall, in its sole
discretion, determine to be necessary or advisable.
 
10. Taxation.
 
(a) This Option is intended to be an incentive stock option as defined in
Section 422 of the Code. The Optionee acknowledges that if Optionee determines
to exercise its Option in a cashless net exercise as provided in Section 16 of
the Plan, then  Optionee’s stock options may be determined to be nonqualified
stock options, instead of incentive stock options, by the Internal Revenue
Service and this may result in negative tax consequences.
 
 
(b)  Optionee acknowledges that to the extent the Option exceeds the $100,000
limitation described in Section 422(d) of the Code, the Option shall be treated
as a non-qualified stock option, instead of an incentive stock option.
 
 
(c) Optionee acknowledges that the Company has advised that Optionee consult a
tax advisor before exercising the Option under this Agreement.
 
 
11. Waiver.  Any term or condition of this Agreement may be waived in writing at
any time by the party entitled to enforce the same; provided, however, that no
delay or failure on the part of any party in enforcing any term or condition of
this Agreement, or in exercising any right hereunder, will constitute a waiver
by such party of its right to enforce fully the same or any other term or
condition at any time thereafter.
 
12. Notice.  Any notice required to be given under the terms of this Agreement
shall be addressed to the Company in care of its secretary at its offices at 401
Cottage Street, Abilene, Kansas 67410-0129, and any notice to be given to the
Optionee shall be addressed to him or her at the address given beneath the
Optionee’s signature hereto.  Either party hereto may from time to time change
the address to which notices are to be sent to such party by giving written
notice of such change to the other party.  Any notice hereunder shall be deemed
to have been duly given if and when addressed as aforesaid, registered and
deposited, postage and registry fee prepaid, in a post office regularly
maintained by the United States Government.
 
13. Binding Effect.  This Agreement shall bind, and, except as specifically
provided herein, shall inure to the benefit of the respective heirs, legal
representatives, successors and assigns of the parties hereto.
 
14. Governing Law.  This Agreement and the rights of all persons claiming
hereunder shall be construed and determined in accordance with the laws of the
State of Kansas.
 
15. Entire Agreement; Amendment.  This Agreement contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior representations, understandings, or agreements by or between the
parties.  This Agreement shall not be modified or amended except by a written
instrument duly executed by each of the parties hereto.
 
16. Counterparts.  This Agreement may be executed in multiple counterparts, and
each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute one and the same instrument.  The
signatures of all of the parties need not appear on any single counterpart, and
delivery of an executed counterpart signature page by facsimile is as effective
as executing and delivering this Agreement in the presence of the other parties
to this Agreement.  This Agreement is effective upon delivery of one executed
counterpart from each party to the other parties.  In proving this Agreement, a
party must produce or account only for the executed counterpart of the party to
be charged.
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized and its corporate seal to be hereunto
affixed, and the Optionee has hereunto set his or her hand as of the day and
year first above written.


 



 
COMPANY
 
 
Duckwall-ALCO Stores, Inc.
(CORPORATE SEAL)
 
By: ________________________
Printed Name:  Richard E. Wilson
 
Title:  Chief Executive Officer
   
ATTEST:
 
_______________________
   
OTIONEE
 
 
By: __________________________________
 
Printed Name: Wayne S. Peterson
Address: 401 Cottage Street
 
Abilene, KS 67410
 
 
SS NO.: XXX-XX-XXXX




 


CWDOCS 663198v2
 
 

--------------------------------------------------------------------------------

 
